DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent 10,073,466, hereafter Yang) in view of Gal et al. (U.S. Patent 10,860,052, hereafter Gal).
Claims 1, 6 and 7: Yang teaches a signal output apparatus (Figure 1) comprising: 
a signal control unit configured to generate two or more control signals based on two or more conditions (via inputs to the Master Controller and Secondary Controller), which respectively correspond to the two or more control signals (column 3 lines 50-63); and 
a signal output unit configured to output a final output signal depending on the two or more control signals and based on an input signal being inputted into the signal output unit (to Aircraft). Yang further teaches that the two or more conditions include a first condition and a second condition (based on inputs to Master Controller and Secondary Controller) and, the two or more control signals include a first control signal and a second control signal (via Master Controller and Secondary Controller). Yang does not specifically teach the details of the signal control unit. Gal teaches wherein the signal control unit (Figures 4A and 4B) includes: 

a second control signal generating unit (124 in Secondary Controller) configured to generate the second control signal if the second condition is satisfied among the plurality of conditions (to 126 and 128); 
a first control signal dividing unit including: 
a first dividing circuit configured to divide the first control signal into a first divided signal and a second divided signal (via 126 and 128 in Master Controller); 
a first inverter (128) connected to the first dividing circuit; and 
a first buffer (126) connected to the first dividing circuit, 
wherein, the first divided signal passes through the first inverter and the second divided signal passes through the first buffer (to 120); 
a second control signal dividing unit including: 
a second dividing circuit configured to divide the second control signal into a third divided signal and a fourth divided signal (via 126 and 128 in Secondary Controller); 
a second inverter (128) connected to the second dividing circuit; and 
a second buffer (126) connected to the second dividing circuit, 
wherein, the third divided signal passes through the second inverter and the fourth divided signal passes through the second buffer (to 120); 
a first safety signal output unit configured to output a first safety signal as one of a plurality of the control signals when the first divided signal which is an output of the 
a second safety signal output unit configured to output a second safety signal as one of the plurality of the control signals when the third divided signal which is an output of the second inverter and the fourth divided signal which is an output of the second buffer are different (via 120 in Secondary Controller). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signal control unit taught by Gal in the circuit of Yang to provide an improved phased array (column 1 lines 19-61). It is noted that claims 6 and 7 recite similar limitations to claim 1 in other forms and are rejected on the grounds above.

Claim 3: The combined circuit further teaches that the signal output unit includes: 
a first switching unit configured to generate a first output signal from the input signal by performing a switching operation based on the first safety signal; and 
a second switching unit configured to generate the final output signal from the first output signal by performing a switching operation based on the second safety signal (to Aircraft; Figure 1 of Yang).

Claim 4: The combined circuit further teaches that the signal control unit further includes a monitoring unit configured to monitor the first control signal, the second control signal, the first output signal, and the final output signal (column 3 lines 51-59 of Yang), and 
wherein the monitoring unit is further configured to transmit an output restriction signal to at least one of the first control signal generating unit or the second control 

Claims 8 and 9: The combined circuit further teaches wherein the first safety signal output unit (via 120 in Master Controller) is configured to directly provide the first safety signal to the first switching unit of the signal output unit (to Aircraft; Figure 1 of Yang), wherein the second safety signal output unit (via 120 in Secondary Controller) is configured to directly provide the second safety signal to the second switching unit of the signal output unit (to Aircraft; Figure 1 of Yang), and wherein the first and the second switching units are different from each other (column 4 lines 9-13). Examiner notes that claim 9 recites similar limitations to claim 8 and is rejected on the grounds above.

Claim 10: The combined circuit further teaches that the final output signal is configured to be controlled by a single programmable device of a signal input-output board in a military aviation computer (column 5 lines 30-46).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Gal and further in view of Nakagawa et al. (U.S. Patent 7,250,781, hereafter Nakagawa).
Claim 5: Yang and Gal teach the limitations of claim 3 above. Gal further teaches that each of the first safety signal output unit and the second safety signal output unit further includes: 
an inverter component (152 and 154 in Master and Secondary Controllers; Figure 4B) configured to output a logical value of one in a case that the first divided signal, after passing through the first inverter, or the third divided signal, after passing through the second inverter, has a logical value of zero and the second divided signal, after passing through the first buffer, or the fourth divided signal, after passing through the second buffer, has a logical value of one, and to output a logical value of zero under another case that the first divided signal, after passing through the first inverter or the third divided signal, after passing through the second inverter has a logical value of one and the second divided signal, after passing through the first buffer, or the fourth divided signal, after passing through the second buffer, has a logical value of zero (inherent in the functionality of inverters 152 and 154); and 
a discrete output unit (to S2) configured to transmit the first safety signal or the second safety signal to the first switching unit or the second switching unit when an output from the inverter component of a logical value of one is input to the discrete output unit.
Gal does not specifically teach that the inverter component is an open-collector typed inverter. Nakagawa teaches an open-collector type inverter (Figure 19A). It would .

Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive. Applicant asserts that Gal does not teach a first/second safety signal output unit configured to output a first/second safety signal as one of a plurality of the control signals when the first/third divided signal which is an output of the first/second inverter and the second/fourth divided signal which is an output of the first/second buffer are different because VDL 120 of Gal does not compare the signals to determine if the input signals are different. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combined circuit teaches a first safety signal output unit configured to output a first safety signal as one of a plurality of the control signals when the first divided signal which is an output of the first inverter and the second divided signal which is an output of the first buffer are different (via 120 in Master Controller); and a second safety signal output unit configured to output a second safety signal as one of the plurality of the control signals when the third divided signal which is an output of the second inverter and the fourth divided signal which is an output of the second buffer are different (via .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842